        Case 5:20-cv-05799-LHK Document 327 Filed 10/09/20 Page 1 of 1




Census being wrapped up in DC this weekend


Fri 10/9/2020 10:53 AM
To: CRD LHK <LHKCRD@cand.uscourts.gov>
CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
when opening attachments or clicking on links.


>
> I’m census worker in DC... we were told operations will end tomorrow. This is weird ..
‘cozI’m sure there are still 15k people to count, as mayor said last week.
>
> using an anonymous email to avoid trouble.
>
>
CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
when opening attachments or clicking on links.
